Clerke, P. J., (dissenting.)
It seems to me that where an act speaks of conviction, it imports a trial, and a trial imports the examination of the accused, or some other witness, at the trial, in support of the charge. In this case there was no such examination. The only person examined was the relator, himself, who expressly denied the charge. On the 29th of September, the wife indeed made an affidavit of the abandonment; but she was not examined at the trial. The trial and conviction were on the 2d of October; when, as I have said, no witness was examined, in support of the charge.
The relator, in his examination, swore that he was by occupation a machinist; and the magistrate, as I have said, ordered him to pay $20 weekly for the support of his wife. This is, probably, more than he can earn, throughout the year. We could- not, perhap's, reverse the conviction on this ground; but I am in favor of reversing it on the ground of the total want of evidence.
Certiorari dismissed.
Clerke, Sutherland arid Cardozo, Justices.]